Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
The application has been amended as follows: 
1. (currently amended) A method of Noxipoint stimulation comprising:a) forming at least one stimulating member on a hosting member having multiple electrodes; and b) applying a stimulating energy to the multiple electrodes, wherein the stimulating member is coupled with an electrical control circuit configured to adjust the applied stimulating energy based on an input received at a user controlling device; c} identifying a pair of Noxipoints, wherein the pair of Noxipoints are located at two terminal ends of a muscle fiber or an organ; and d) applying a predetermined electrical or chemical stimulation to the pair of Noxipoints.  
6. (currently amended) The method of claim 1, wherein the amount of photoenergy comprises an amount of visible light.  
7. (currently amended) The method of claim 1, wherein the amount of photoenergy comprises an amount of near infrared light.  
8. (currently amended) The method of claim 1, wherein the amount of photoenergy comprises laser beams.  
11. (currently amended) The method of claim 1, wherein the electrical control circuit is configured to adjust a strength of the stimulating energy applied to the Noxipoints.  
12. (currently amended) The method of claim 1, wherein the electrical control circuit is configured to generate an anatomic site specific stimulation.  
13. (currently amended) The method of claim 1, wherein the electrical control circuit is configured to generate a submodality-specific stimulation.  
21. (currently amended) A method of using a Noxipoint stimulation device comprising:a) preparing a wearable electronic device containing at least one stimulating member; b) coupling a stimulation energy source to the at least one stimulating member; c) identifying a pair of Noxipoints; [[and]] d) applying a stimulation to the pair of Noxipoints; and e) a computer software configuring the device for the identifying the pair of Noxipoints, wherein the stimulating member is coupled with an electrical control circuit configured to adjust the applied stimulation based on an input received at a user controlling device.  
Allowable Subject Matter
Claims 1, 6-8, 11-14, 16-17, 19-21, and 23-28 are allowed.
Claims 2-5, 9-10, 15, 18, and 22 were cancelled.
The following is an examiner’s statement of reasons for allowance: The claims are
deemed to be a non-obvious improvement over the cited prior art of record. Specifically, the
claims are directed towards a method of noxipoint stimulation comprising forming at least one
stimulation member having multiple electrodes, where the stimulating member is coupled with
an electrical control circuit configured to be adjusted based on an input received at a user
controlling device; identifying a pair of noxipoints located at two terminal ends of a muscle fiber
or organ, and applying a predetermined electrical or chemical stimulation the pair of noxipoints.
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons
for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADIA A MAHMOOD/            Primary Examiner, Art Unit 3792